Citation Nr: 1636700	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-17 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel







INTRODUCTION

The Veteran served honorably in the United States Army from February 1969 to September 1970, with subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2013, the Veteran requested that he be allowed to testify at a Board video conference hearing before a Veterans Law Judge.  The hearing was scheduled to take place in August 2016.  However, earlier that month, he said that he no longer wanted a hearing.  As such, his request for a Board hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2015).

Also in August 2016, the Veteran submitted additional evidence pertinent to his claim and waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  The Board accepts this evidence for inclusion in the record. 


FINDINGS OF FACT

1.  For the period on appeal prior to August 5, 2016, the Veteran's service-connected right ear hearing acuity was no worse than a Roman Numeral designation IV.

2.  For the period on appeal prior to August 5, 2016, the Veteran's service-connected left ear hearing acuity was no worse than a Roman Numeral designation II.

3.  Beginning August 5, 2016, the Veteran's service-connected right ear hearing acuity has been no worse than a Roman Numeral designation VI.

4.  Beginning August 5, 2016, the Veteran's service-connected left ear hearing acuity has been no worse than a Roman Numeral designation V.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to August 5, 2016, the criteria for a compensable disability rating for bilateral hearing loss were not met for either ear.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2015).

2.  For the period beginning August 5, 2016, the criteria for a disability rating of 20 percent, and no more, for bilateral hearing loss, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).
The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected bilateral hearing loss disability has been assigned a noncompensable disability rating.  His disability has been evaluated under 38 C.F.R. § 4.85, diagnostic code (DC) 6100, which sets forth the rating criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests (using the Maryland CNC test), together with the average hearing threshold level.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman Numeral designations, determined using Table VI or Table VIa, are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment. 

Under Table VI, a Roman Numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIa, which assigns a Roman Numeral designation based solely on the puretone threshold average, is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of §4.86.  
38 C.F.R. § 4.85(c).  

Title 38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIa in determining the appropriate numeric designation when there are "exceptional patterns of hearing impairment."  The regulation is applicable where testing shows that the veteran has puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.  
 
In February 2012, the Veteran was afforded a VA audiological examination.  At that time, puretone thresholds were measured as follows:



    HERTZ





1000
2000
3000
4000
RIGHT

50
65
85
75
LEFT

50
40
55
70

The average puretone threshold for the right ear was 69 decibels, and the speech discrimination score was 94 percent.  The average puretone threshold for the left ear was 54 decibels, and the speech discrimination score was 96 percent.  Using Table VI, this results in the assignment of a hearing acuity of a Roman Numeral designation of II for the right ear and I for the left ear, which results in a noncompensable disability rating under Table VII.  

In June 2013, the Veteran submitted a June 2013 private audiogram from Charlotte Eye, Ear, Nose and Throat.  Puretone thresholds for this evaluation were as follows:



    HERTZ





1000
2000
3000
4000
RIGHT

50
60
80
75
LEFT

45
35
60
85
 
The average puretone threshold for the right ear was 66 decibels, and the speech discrimination score was 76 percent.  The average puretone threshold for the left ear was 56 decibels, and the speech discrimination score was 88 percent.  This evaluation results in the assignment of a hearing acuity of a Roman numeral designation of IV in the right ear and II in the left ear, which again results in a noncompensable disability rating under Table VII.  

In August 2016, the Veteran submitted a private audiogram from Randolph Audiology & Hearing Aid Clinic, dated August 5, 2016.  Puretone thresholds for this evaluation were as follows:



    HERTZ





1000
2000
3000
4000
RIGHT

55
45
90
85
LEFT

55
45
60
80
 
The speech discrimination score was 68 percent bilaterally.  38 C.F.R. § 4.85(d) directs that the puretone threshold average under Table VI or Table VIa will be derived by dividing the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  The average puretone threshold for the right ear was 69 decibels and the speech discrimination score was 68 percent.  The average puretone threshold for the left ear was 60 decibels, and the speech discrimination score was 68 percent.  This evaluation results in the assignment of a hearing acuity of a Roman numeral designation of VI in the right ear and V in the left ear, which results in a 20 percent disability rating under Table VII.  

Thus, applying the values of all three audiological evaluation results to the rating criteria, for the period prior to August 5, 2016, a compensable disability rating for bilateral hearing loss is not warranted under DC 6100.  However, beginning August 5, 2016, a 20 percent disability rating, and no higher, is granted.  A higher disability rating is not warranted for any time during the appeal period because the criteria for a higher rating have not been met.  As noted above, because numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, subjective interpretation is not applicable.  

With regard to the statements of the Veteran and his wife concerning the functional impact of his bilateral hearing loss on his activities of daily living, a service-connected disability can have such an adverse effect.  However, the schedular rating criteria are designed to take such factors into account.  Moreover, as noted above, the schedular criteria are specific; the Veteran's hearing loss is simply not of sufficient severity to warrant a compensable disability rating prior to August 5, 2015 or a disability rating in excess of 20 percent at any time after this date.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  See also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss, which include difficulty hearing and understanding the spoken voice.  His bilateral hearing loss disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The threshold determination in the Thun analysis, therefore, is not met.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has similarly found none.  

Further, even if this threshold determination were met, the evidence does not demonstrate that his bilateral hearing loss has resulted in frequent periods of hospitalization or that his hearing loss alone markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  The Veteran's disability has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  Therefore, given the lack of evidence showing unusual disability not contemplated by the Rating Schedule, referral for assignment of an extra-schedular evaluation in this case is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
VA satisfied the notification requirements of the VCAA by means of a letter dated in June 2011, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claim.  It also informed him of the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claim.  A May 2013 Statement of the Case (SOC) informed him of the rating criteria that applied to his claim.

VA's duty to assist has been satisfied.  The record contains the Veteran's service treatment records, post-service VA and private treatment records, a VA audiology examination dated in February 2012, and private audiology examinations dated in June 2013 and August 2016.  The record also contains the Veteran's statements in support of his claim.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claim that have not already been obtained and associated with the record.

The February 2012 VA examination report indicates that the examiner reviewed the service and post-service treatment records, performed a comprehensive examination, and provided the diagnostic criteria necessary to evaluate the severity of the disability.  The subsequent private audiology report dated in August 2016 shows that the Veteran's bilateral hearing loss disability increased in severity to warrant an increased disability rating as demonstrated by the 20 percent rating being assigned by this decision.  Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist her in the development of her claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

For the period prior to August 5, 2016, a compensable disability rating for bilateral hearing loss is not warranted.  Effective August 5, 2016, a disability rating of 20 percent, and no more, for bilateral hearing loss is granted, subject to the regulations governing monetary awards.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


